

116 HR 7823 IH: Emergency Rural Community Relief Act
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7823IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Bost introduced the following bill; which was referred to the Committee on AgricultureA BILLTo provide for emergency grants for essential community facilities and temporary installations needed in response to COVID–19 pandemic in rural areas.1.Short titleThis Act may be cited as the Emergency Rural Community Relief Act.2.Emergency grants for essential community facilities and temporary installations needed in response to COVID–19 pandemicSection 306(a)(19) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)(19)) is amended—(1)in subparagraph (B), by striking this paragraph each place it appears and inserting subparagraph (A); and(2)by adding at the end the following:(C)Emergency grants(i)In generalThe Secretary may make grants during an emergency, as determined by the Secretary, to any entity referred to in subparagraph (A) to purchase vehicles, equipment, or services needed for the immediate safe operation of an essential community facility or a temporary installation necessary to support the public response to the emergency in a rural area.(ii)Use of grantThe Secretary shall, by regulation, determine—(I)the kinds of vehicles, equipment, and supplies which may be purchased using a grant made under this subparagraph; and(II)the kinds of facilities and temporary installations for which such a purchase may be made.(iii)Appropriation(I)In generalOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated to the Secretary $100,000,000 to carry out this subparagraph.(II)AvailabilityThe amount made available by clause (i) shall remain available through December 31, 2021..